    Case 4:16-cr-00176-ALM-KPJ Document 459 Filed 12/09/19 Page 1 of 1 PageID #: 5444



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       UNITED STATES OF AMERICA                        §
                                                       §
       v.                                              §          No. 4:16CR176
                                                       §          Judge Mazzant
       JAMES MORRIS BALAGIA (3)                        §
        a.k.a. “DWI Dude”                              §

                                              ORDER

               The Court having considered the government’s Motion for Extension of Time and
.
      having concluded that the Motion is not sought for purposes of delay, it is hereby

               ORDERED that the government’s response shall be due on or before January 10,

      2020.

              SIGNED this 9th day of December, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
